Title: To James Madison from David Meade Randolph, 14 June 1811 (Abstract)
From: Randolph, David Meade
To: Madison, James


14 June 1811, London. Asks that JM consider this letter “with mingled feelings of justice and friendship”; however, if his official conduct has been weighed and found unworthy, asks that JM “treat this essay with silent contempt.” The reasons for his departure were known to few, but “the interruptions of commerce” have disappointed his hopes, and he is now engaged in enterprises requiring “privations, patience and infinite persevereance” in order to be able to support his “unfortunate family” in the future. These reflections have led him to seek the consulate in Lisbon or that in London “shoud the present Incumbent here, by a seriously apprehended dissolution, vacate his Office.”
